IN THE COMMONWEALTH COURT OF PENNSYLVANIA



In The Matter Of:                      :
                                       :
Nomination Papers of Randall Taylor :        No. 1256 C.D. 2019
dated July 31, 2019 and August 1, 2019 :
                                       :
Appeal of: Owen Cauley                 :



                              AMENDING ORDER


             AND NOW, this 21st day of October, 2019, the Order in the above
matter, originally filed as unpublished on September 30, 2019, and re-filed this day
as a published opinion, is amended to reflect the following correction:


             AND NOW, this 30th day of September, 2019, the order of
             the Court of Common Pleas of Allegheny County, dated
             September 30, 2019 August 27, 2019, is hereby affirmed.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge